DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12” in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 7 are objected to because “comprise” should be “comprises.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 8, and 17 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 4, 8, and 17 recite that the applied-liquid sensor comprises a valve.  As best understood in light of the disclosure (Fig. 1), however, sensors (110, 120) do not comprise valves.  Rather, conduit (14A), monitoring system (100), or crop input applicator (claim 1) may be understood to comprise a valve used to control application of the liquid.  Regarding 35 U.S.C. 112(b), a discrepancy between the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  meter
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. 3,653,550) in view of Steffen (U.S. 2015/0134210).
Regarding claim 1, Williams discloses (Fig. 2-3) a crop input applicator, the crop input applicator having a seed meter (104; Col. 3, lines 61-66) configured to place seed in a trench and nozzles (61, 62, 67, 68) configured to apply liquid on top of the placed seed (Col. 1, lines 72-74).  While teaching the objective of synchronizing the application of liquid to the placement of seed, Williams does not teach a method of maintaining this synchronization.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the method of Steffen, mutatis mutandis, in the use of the crop input applicator of Williams in order to maintain an offset of zero between the seed and the liquid.  In the combination, the second seed of Steffen corresponds to the liquid of Williams, the second seed sensor of Steffen corresponds to an applied-liquid sensor, etc.  The method of Steffen, while used for two different seed sources and in two different rows, is essentially a method for maintaining a desired offset in a forward direction between two applied products.  This purpose is substantially similar to the objective of Williams to maintain a zero-offset between the application of seed and liquid so as to suggest to one of ordinary skill in the art to apply the method in the operation of Williams.
Regarding claim 2, in the combination above, Steffen further teaches that in-trench seed placement may comprise an individual seed placement ([0049], lines 2-4).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.  It is noted that Steffen purports that it would be desirable to use a number of seed placements for its statistical advantage. However, Steffen still teaches the feasibility of using one or two seed placements, and one may desire this arrangement to simplify the combination and its implementation.
Regarding claim 3, in the combination above, Steffen further teaches that the seed sensor may comprise an optical sensor ([0023], line 8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.
Regarding claim 4, in the combination above, Williams further discloses that the crop input applicator comprises valves (59, 60) used to control application of the liquid (Col. 4, lines 56-61).
Regarding claim 6, Steffen teaches that said system criterion may comprise a second seed meter operating criterion (either row unit may be adjusted; [0041], lines 3-9).  In the combination above, the second seed meter corresponds to a liquid application valve (Williams; 59, 60; Col. 4, lines 56-61), and it would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange the combination such that the system criterion comprises a liquid application valve operating criterion.
Regarding claim 7, in the combination above, Steffen teaches that said system criterion comprises a seed meter operational criterion ([0041], lines 3-9).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.
Regarding claim 8, in the combination above, Steffen further teaches that said in-trench seed placement may comprise a plurality of in-trench seed placements ([0049], lines 2-4).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.
Regarding claim 9, in the combination above, Steffen further teaches that in-trench seed placement may comprise an individual seed placement ([0049], lines 2-4).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.  It is noted that Steffen 
Regarding claim 10, in the combination above, Steffen further teaches that the seed sensor may comprise an optical sensor ([0023], line 8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.
Regarding claim 11, in the combination above, Williams further discloses that the crop input applicator comprises valves (59, 60) used to control application of the liquid (Col. 4, lines 56-61).
Regarding claim 13, Steffen teaches that said system criterion may comprise a second seed meter operating criterion (either row unit may be adjusted; [0041], lines 3-9).  In the combination above, the second seed meter corresponds to a liquid application valve (Williams; 59, 60; Col. 4, lines 56-61), and it would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange the combination such that the system criterion comprises a liquid application valve operating criterion.
Regarding claim 14, in the combination above, Steffen teaches that said system criterion comprises a seed meter operational criterion ([0041], lines 3-9).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.
Regarding claim 19, in the combination above, Steffen further teaches that the seed sensor detects the seed prior to the final position of the seed in the seed trench ([0037], lines 1-8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams and Steffen in such a way.

Claims 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Steffen, and as evidenced by Posselius (U.S. 2019/0257678).
Williams in view of Steffen teaches the elements of claim 2, 8, and 19 as described above.  Steffen further teaches that the second seed sensor (corresponding to the applied-liquid sensor of the combination) may be electromagnetic ([0023], line 8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange the applied-liquid sensor of the combinations of Williams and Steffen to be electromagnetic.  The use of electromagnetic sensors in the art for detecting liquid spray is evidenced by Posselius ([0004], lines 9-13).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Steffen as applied to claim 1 above, and further in view of Peterson (U.S. 7,726,251).
Regarding claim 15, Williams in view of Steffen teaches the elements of claim 1 as described above, but does not teach that seed placement may be directly measured in a final seed position.
Peterson teaches (Fig. 8) an in-trench seed placement being directly measured by a seed sensor (96) in a final position of the seed in the seed trench (Col. 5, lines 29-31, 34-35).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the seed sensor of Williams and Steffen in such a way so that seed placements may be known rather than estimated.
Regarding claim 16, in the combination above, Steffen further teaches that the seed sensor may comprise an optical sensor ([0023], line 8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination of Williams, Steffen, and Peterson in such a way.
Regarding claim 17, in the combination above, Williams further discloses that the crop input applicator comprises valves (59, 60) used to control application of the liquid (Col. 4, lines 56-61).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Steffen and Peterson, and as evidenced by Posselius.
Williams in view of Steffen and Peterson teaches the elements of claim 15 as described above.  Steffen further teaches that the second seed sensor (corresponding to the applied-liquid sensor of the combination) may be electromagnetic ([0023], line 8).  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to similarly arrange the applied-liquid sensor of the combinations of Williams, Steffen, and Peterson to be electromagnetic.  The use of electromagnetic sensors in the art for detecting liquid spray is evidenced by Posselius ([0004], lines 9-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madison (U.S. 2020/0296882) spraying seeds dispensed from a planter.
Koch (U.S. 2019/0289779) seed vision systems.
McMenamy (U.S. 2019/0159398) agricultural input placement.
Stark (U.S. 2012/0260835) applying compounds in relation to sensed seed placement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671